Citation Nr: 0942343	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  02-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected disability of the cervical spine, evaluated as 10 
percent disabling prior to August 16, 2007.

2.  Entitlement to an increased rating for a service-
connected disability of the cervical spine, evaluated as 20 
percent disabling beginning August 16, 2007.  

3.  Entitlement to an increased rating for a service-
connected disability of the lumbosacral spine, currently 
evaluated as 10 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
stinging, burning, and ringing of the ears, to include as due 
to an undiagnosed illness.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq. 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
February 1974 and from August 1991 to April 1992.  The record 
indicates that the Veteran also served with the Army Reserves 
and with the Army National Guard.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Veteran perfected an 
appeal of the above issues, and in June 2007 the Board issued 
a decision denying the TDIU issue and remanding the remaining 
issues for further development.  In September 2007, the 
Veteran's attorney filed a motion for remand with the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2007, the Court granted the unopposed motion and 
remanded the case to the Board for readjudication of the TDIU 
issue.  In May 2009, the Board remanded the issue to the RO.  
The case has been returned to the Board for readjudication.  

The Board notes that the Veteran also certified an appeal of 
the issue of entitlement to service connection for 
fibromyalgia, to include as due to an undiagnosed illness.  
In June 2007, the Board remanded the issue for RO 
consideration of new evidence.  The RO decided in an August 
2008 rating decision that the Veteran's fibromyalgia was 
formerly diagnosed as generalized body aches due to an 
undiagnosed illnesses.  Service connection had been granted, 
and a 20 percent rating assigned, for generalized body aches 
in a March 2005 Decision Review Officer (DRO) decision.  In 
its August 2008 rating decision, the RO stated that the 20 
percent disability rating for fibromyalgia, formerly 
diagnosed as generalized body aches, was continued.  
Therefore, the issue of entitlement to service connection for 
fibromyalgia has been granted, and the Board will not discuss 
it further.  


FINDINGS OF FACT

1.  The competent medical evidence showed that, prior to 
August 16, 2007, the Veteran's service-connected degenerative 
disc disease of the cervical spine was manifested by slight 
limitation of motion and mild intervertebral disc syndrome.  

2.  The competent medical evidence shows that, beginning 
August 16, 2007, the Veteran's service-connected degenerative 
disc disease of the cervical spine is manifested by forward 
flexion of 30 degrees and moderate limitation of motion.  

3.  The competent medical evidence shows that the Veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine is manifested by pain and forward flexion 
of 70 degrees.

4.  By unappealed decision dated in March 2000, the RO denied 
the Veteran's claim of entitlement to service connection for 
dizziness, hallucinations and flashbacks, bleeding gums, 
teeth and tongue pain, residuals of nerve gas and chemical 
smoke, singing, burning and ringing in the ears, chest 
tightness, breathing difficulty and body shakes.  

5.  Evidence submitted after March 2000 bears directly and 
substantially upon the specific matter under consideration 
and must be considered in order to fairly decide the merits 
of the claim.  

6.  The competent medical evidence does not show that the 
Veteran has a current ear disability, other than service-
connected tinnitus. 


7.  The Veteran does not meet the schedular requirements for 
a TDIU based on his service-connected disabilities; the 
record does not show that the Veteran's service-connected 
disabilities render him incapable of performing the physical 
and mental acts required by employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine for the 
portion of the appeal prior to August 16, 2007 have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009); 
Diagnostic Codes 5290, 5293 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine for the 
portion of the appeal after August 16, 2007 have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5243 (2009); Diagnostic Codes 
5290 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243 (2009); 
Diagnostic Codes 5292, 5293, 5295 (2001).  

4.  The March 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

5.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for service-connection for a 
disorder of the ears, to include as due to an undiagnosed 
illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

6.  A disability of the ears was not incurred in service or 
as the result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).  

7.  The criteria for entitlement to a TDIU have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.341(a), 4.16(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Previous Board Remands

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).   

In June 2007, the Board remanded the appeal for a VA spine 
examination and for the RO to consider newly submitted 
evidence.  The VA examination was conducted in August 2007.  
The RO considered the new evidence and readjudicated the 
issues in August 2008.  The Board finds that the RO 
substantially complied with the June 2007 remand.  

In May 2009, the Board remanded this appeal to the RO for 
readjudication of the Veteran's TDIU claim after the 
resolution of several pending claims.  The Board instructed 
the RO to review the evidence of record, particularly 
evidence pertaining to the Veteran's service-connected 
disabilities, to determine whether a TDIU is warranted, and 
if schedular requirements were not met, to consider whether 
the case should be referred for extraschedular consideration 
pursuant to 38 C.F.R. § 4.16(b). 

In August 2009, the RO issued a supplemental statement of the 
case (SSOC), which resolved the Veteran's pending claims.  In 
a separate August 2009 SSOC, the RO denied the Veteran's 
claim for a TDIU.  The RO determined that schedular criteria 
were not met and that referral for extraschedular evaluation 
was not warranted.  The Board finds that the actions of the 
RO complied with the Board's May 2009 remand. 

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In May 2005 and July 2007 letters, the Veteran was informed 
that, to establish entitlement to an increased evaluation, 
the evidence must show that his service-connected 
disabilities have gotten worse.  The July 2007 correspondence 
from the Appeals Management Center (AMC) instructed the 
Veteran to submit recent medical records.  In regard to 
assigning a disability rating, the RO informed the Veteran 
that VA considered the nature and symptoms of the condition 
and the severity and duration of the symptoms.  The AMC 
provided examples of evidence that the Veteran should submit 
that might affect how VA determined a disability rating.  
Although no longer required, the AMC also informed the 
Veteran that VA considered the impact of the symptoms on the 
Veteran's employment.  Vazquez-Flores v. Shinseki, No. 2008-
7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  The July 
2007 correspondence satisfied the notice requirements for 
increased ratings claims identified by the Court in Vazquez-
Flores v. Peake 22 Vet. App. 37 (2008).  Although this notice 
was not provided until after initial adjudication of the 
claims, the RO readjudicated the claims in August 2008 and in 
August 2009.  The issuance of such notice followed by a 
readjudication of the claims remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The RO did not treat the Veteran's bilateral ear claim as a 
new and material evidence issue, so notice specific to 
reopening claims was not provided.  Here, since the Board is 
reopening the Veteran's claim of service connection for a 
bilateral ear condition, there is no need to discuss whether 
there has been compliance with Kent because even if, for the 
sake of argument, there has not been, this is inconsequential 
and, therefore, at most harmless error.  38 C.F.R. § 20.1102; 
See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Regarding service connection and TDIU, the RO originally 
provided VCAA notice to the Veteran in correspondence dated 
in May 2005.  In that letter, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The 
Veteran was also advised of the requirements for establishing 
eligibility for a TDIU.    

In the correspondence dated in July 2007, the AMC informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  Again, although this notice was provided 
after the initial RO decision on the claims, the RO 
readjudicated the claims several times after this notice was 
provided.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO attempted to obtain the Veteran's service 
medical records but informed the Veteran in August 1996 that 
they could not be located.  The Board notes that, in the 
March 2000 final rating decision pertaining to the Veteran's 
ear claim, the RO stated that service treatment records for 
the period from August 1991 to April 1992 were of record.  
Those records to not appear to be in the claims file.  
However, the presence of those service treatment records 
would not affect the outcome of the Veteran's service 
connection claim because, as discussed further below, there 
is no evidence of a current ear disability.  The RO obtained 
the Veteran's VA medical center (VAMC) records and private 
treatment records.  The Veteran received a VA spine 
examination in August 2007 and an ear disease examination in 
June 2009, reports of which are contained in the claims file.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the August 2007 and June 2009 VA 
examinations obtained in this case are adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The reports contain a 
discussion of the pertinent evidence of record and the 
statements of the Veteran, and provide a complete picture of 
the current state of the Veteran's spine and ear 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

III.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings). 

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran filed his increased rating claim in August 2001.  
On September 26, 2003, the regulations governing spine 
disabilities changed.  This decision addresses the 
application of both sets of regulations.  

Former Spine Regulations

The older regulations addressing spinal disabilities, which 
were generally applicable prior to September 26, 2003, 
included Diagnostic Codes 5285 (residuals of fracture of 
vertebra), 5286 (complete bony fixation (ankylosis) of the 
spine), 5287 (ankylosis of the cervical spine), 5289 
(ankylosis of the lumbar spine), 5290 (limitation of motion 
of the cervical spine), 5291 (limitation of motion of the 
dorsal spine), 5292 (limitation of motion of the lumbar 
spine), 5293 (intervertebral disc syndrome, in effect prior 
to September 23, 2002), 5293 (intervertebral disc syndrome, 
in effect from September 23, 2002 through September 25, 
2003), 5294 (sacro-iliac injury and weakness), and 5295 
(lumbosacral strain).

Diagnostic Code 5285 provided ratings for residuals of 
fracture of vertebra.  Diagnostic Code 5285 provided that, in 
cases where residuals of vertebral fracture did not involve 
the spinal cord or require a neck brace, such residual 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  When the residuals 
of vertebral fracture were without cord involvement, but with 
abnormal mobility requiring neck brace (jury mast), the 
disability rating was 60 percent.  When the residuals of 
vertebral fracture included cord involvement, being 
bedridden, or required long leg braces, the disability rating 
was 100 percent.  When a 100 percent rating was assigned, the 
VA adjudicator was to consider special monthly compensation.  
With lesser involvements (than cord involvement, being 
bedridden, or requiring long leg braces) residuals of 
vertebral fracture were to be rated for limited motion or 
nerve paralysis.  A Note to Diagnostic Code 5285 provided 
that, both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (2003).

Diagnostic Code 5286 (in effect prior to September 26, 2003) 
provided ratings for complete bony fixation (ankylosis) of 
the spine.  Ankylosis of the spine in a favorable angle was 
to be rated 60 percent disabling.  Ankylosis of the spine in 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), was to be rated 100 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5287 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the cervical spine.  
Favorable ankylosis of the cervical spine was to be rated 30 
percent disabling.  Unfavorable ankylosis of the cervical 
spine was to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5289 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the lumbar spine.  
Favorable ankylosis of the lumbar spine was to be rated 40 
percent disabling.  Unfavorable ankylosis of the lumbar spine 
was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Slight limitation of motion of the cervical 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the cervical spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
cervical spine was to be rated 30 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Postoperative intervertebral disc syndrome that was cured was 
to be rated noncompensably (0 percent) disabling.  Mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks was to be rated 20 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
(0 percent) disabling.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

Current Spine Regulations

All disabilities of the cervical and thoracolumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
Veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 20 percent rating is 
warranted if the total duration is at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted if the total duration is at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent rating is warranted if the total duration is at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  
 
In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  These criteria are to be applied 
irrespective of whether there are any symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id. 
 
Under the General Rating Formula, a 30 percent rating is 
warranted if there is evidence of forward flexion of the 
cervical spine of 15 degrees or less; or of favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  Normal 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The normal combined range 
of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).   
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  Here, the record is 
silent as to neurologic or other abnormalities associated 
with the Veteran's spine disabilities.  

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Cervical Spine

In a May 2000 rating decision, the RO granted service 
connection and a 10 percent disability rating, effective 
December 28, 1999,  for degenerative disc disease of the 
cervical spine as secondary to a service-connected dizziness 
and fainting disability. The Veteran filed his current claim 
for an increased rating in August 2001.  In a February 2002 
rating decision, the RO granted a temporary 100 percent 
rating for convalescence after a cervical fusion and 
discectomy from May 19, 2001 to July 1, 2001.  The propriety 
of this temporary 100 percent rating has not been developed 
for appeal and will not be further discussed.  Also in the 
February 2002 rating decision, the RO continued the 10 
percent rating for the cervical spine disability, and the 
Veteran perfected an appeal of that decision.  In an August 
2008 rating decision, the RO increased the rating to 20 
percent, effective August 16, 2007, the date of a VA 
examination.  

	Prior to August 16, 2007

The Veteran's cervical spine disability was originally rated 
under former Diagnostic Code 5293 (in effect prior to 
September 23, 2002), which provided ratings based on 
intervertebral disc syndrome.    

X-rays taken in July 2001 showed an anterior fixation plate 
and two screws from the May 2001 cervical fusion.  Mild 
degenerative changes were noted at the C5-6 level, but 
overall the cervical spine was stable and properly aligned.  
A VAMC psychiatry note dated in January 2002 shows that the 
Veteran reported problems with pain, which had improved 
somewhat since his cervical fusion.  

During a May 2004 VA fibromyalgia examination, the Veteran 
reported daily pain in his neck.  He stated that flare-ups 
were brought on by activity and cold weather and lasted for 
almost a day.  He stated that he has additional limitation  
of motion and function during a flare-up.  He did not state 
how often these flare-ups occur.  The VA examiner reported 
that the Veteran's spine and posture were within normal 
limits, as was his gait, albeit slow.  Forward flexion of the 
cervical spine was from 0 to 45 degrees, extension was 
limited to 30 degrees, left and right lateral flexion was 30 
degrees, and left and right lateral rotation was 60 degrees.  
Repetitive motion caused a mild increase in pain but no 
increase in weakness or incoordination.  The VA examiner 
diagnosed degenerative disease of the cervical spine with 
mild to moderate limitation in function because of pain.  

As an initial matter, former Diagnostic Code 5285, for 
residuals of a vertebra fracture, is inapplicable to the 
Veteran's case, as the Veteran has not suffered a vertebra 
fracture.  Diagnostic Codes 5286 and 5287 are inapplicable; 
the Veteran has never been diagnosed with ankylosis of the 
spine.  

Former Diagnostic Code 5290 addresses limitation of motion of 
the cervical spine.  The May 2004 examination report showed 
very slight limitation of motion.  The Veteran's flexion was 
normal, extension was limited to 30 degrees, bilateral 
flexion was limited to 30 degrees, and bilateral rotation was 
limited to 60 degrees.  Thus, the Veteran is entitled to a 
compensable evaluation for slight limitation of motion under 
Diagnostic Code 5290.     

The RO rated the Veteran analogously under former Diagnostic 
Code 5293, as it was in effect prior to September 23, 2002.  
Based on the evidence, the Veteran could qualify for no more 
than a 10 percent rating for mild intervertebral disc 
syndrome.  The Veteran does not meet the requirements for a 
20 percent evaluation, which requires moderate intervertebral 
disc syndrome with recurrent attacks.  The Board notes that 
the Veteran did report flare-ups of pain, but there is no 
evidence that the pain is due to disc herniation or 
radiculopathy, as the Veteran did not seek treatment for any 
of his claimed flare-ups.  As such, the record does not show 
recurrent "attacks" of intervertebral disc syndrome.  

The Veteran is not entitled to a compensable evaluation under 
former Diagnostic Code 5293, as it was in effect for the 
period between September 23, 2002 through September 25, 2003.  
For that period, Diagnostic Code 5293 provided for 
evaluations based on the total amount of time the Veteran 
experienced "incapacitating episodes," which were defined 
as periods of acute signs and symptoms of intervertebral disc 
syndrome for which bed rest was prescribed by a physician.  
There is no evidence that the Veteran was ever prescribed bed 
rest by a physician.  

Thus, under the old regulations, a single 10 percent 
evaluation is appropriate under Diagnostic Codes 5290 and 
5293 (as it existed prior to September 23, 2002) for the 
period of the appeal prior to August 16, 2007.

	After August 16, 2007

In the August 2008 rating decision awarding an increased 20 
percent rating, the RO evaluated the Veteran under former 
Diagnostic Code 5290.  The Board will consider both the old 
and new criteria.  

The Veteran underwent a VA spine examination in August 2007.  
The Veteran reported constant pain in his neck that goes down 
his legs and into his feet.  He reported flare-ups with any 
kind of activity where he has to stand for more than five to 
ten minutes or walk for more than 30 to 40 steps.  The 
Veteran could not estimate the frequency or duration of these 
attacks, but he described moderate limitation of motion and 
functional impairment.  He also reported that he needs a cane 
to walk at least three times per week, although he walked 
unaided on the day of examination.  

The VA examiner reported forward flexion of the cervical 
spine of 30 degrees, extension to 30 degrees, left and right 
lateral flexion was 30 degrees, and left and right lateral 
rotation was 60 degrees.  Repetitive use was not tried 
because the Veteran complained of pain and grimaced during 
testing.  It was the examiner's medical opinion that the 
Veteran's manifestation of pain was out of proportion to the 
physical examination.  The examiner noted that every time he 
touched the spine musculature with his fingertips, the 
Veteran winced in pain, even though there was no evidence of 
spasm.  However, when the examiner applied pressure with a 
goniometer, the Veteran did not complain of pain at that 
time.  The examiner's diagnosis was degenerative disc disease 
of the cervical spine with exaggerated pain response.  

Under the new regulations, the Veteran can be evaluated under 
either the General Rating Formula for Diseases and Injuries 
of the Spine (General Formula), or under Diagnostic Code 5003 
for degenerative arthritis.  As the definition of 
"incapacitating episodes" has not changed since September 
26, 2003, the Veteran is still not eligible for an evaluation 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, because he has never been 
prescribed bed rest.

Under the General Formula, the Veteran is not entitled to 
more than a 20 percent evaluation, as forward flexion of the 
cervical spine upon VA examination in August 2007 was 30 
degrees.  The evidence also supports a finding that the 
Veteran has degenerative arthritis for purposes of evaluation 
under Diagnostic Code 5003.  He has been diagnosed with 
degenerative disc disease of the cervical spine.  Since in 
this case, degenerative arthritis is rated on the basis of 
limitation of motion, a rating under Diagnostic Code 5003 
also does not provide for higher than a 20 percent rating.  
38 C.F.R. § 4.71a (2009).      

Former Diagnostic Code 5290 (in effect prior to September 26, 
2003) also would not allow a rating in excess of 20 percent, 
since the evidence does not show severe limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a (2003).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not shown that his service-
connected cervical spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitate any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

Further, the Board finds that the currently assigned 10 and 
20 percent ratings already contemplate any pain on limitation 
of motion and do not warrant additional ratings under DeLuca 
v. Brown, 8 Vet. App. 202 (1995), especially in light of the 
evidence of a possible exaggerated pain response.  

The Veteran is in receipt of a staged rating.  The Board 
finds that the 10 and 20 percent ratings assigned for the 
cervical spine disability to be appropriate, reflecting the 
increase in severity of the disability during the course of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999), see 
also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected disability of the cervical 
spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lumbosacral Spine

The Veteran's lumbosacral spine disability was rated as 10 
percent disabling throughout the appeal.  Originally, it was 
rated under former Diagnostic Code 5293 (in effect prior to 
September 23, 2002), which provided ratings based on 
intervertebral disc syndrome.  Later, it was rated under 
current Diagnostic Code 5243.  The Board will consider 
whether the Veteran is entitled to an increased rating under 
both former and current criteria.  

X-rays taken in May 2000 revealed some mild changes of 
chronic degenerative disc disease involving the lower 
thoracic spine.  A September 2002 VAMC treatment note shows 
that the Veteran complained of increased low back pain 
beginning two days prior.        

During a May 2004 VA fibromyalgia examination, the Veteran 
reported daily pain in his back.  He stated that he has 
additional limitation of motion and function during a flare-
up.  He did not state how often these flare-ups occur.  The 
VA examiner reported that the Veteran's spine and posture 
were within normal limits, and his gait was normal but slow.  
Forward flexion of the lumbar spine was limited to 70 
degrees, with pain at 65 degrees.  Extension was to 20 
degrees, with pain at 15 degrees.  Left and right lateral 
flexion was 20 degrees, and left and right lateral rotation 
was 20 degrees, with pain at 15 degrees.  Repetitive motion 
caused an increase in pain but no increase in weakness or 
incoordination.  There was additional range of motion 
limitation from pain but not from fatigue, weakness, or lack 
of endurance following repetitive use.  The VA examiner 
diagnosed degenerative joint disease of the lumbosacral spine 
with limitation in function because of mild to moderate pain.  

The Veteran underwent a VA spine examination in August 2007.  
The Veteran reported constant low back pain which goes down 
into his legs and feet.  As discussed above, he reported 
flare-ups of unknown frequency and duration after activity.  
The VA examiner reported forward flexion of the lumbosacral 
spine to 40 degrees, extension to 20 degrees, left and right 
lateral flexion to 20 degrees, and left and right lateral 
rotation to 20 degrees.  Again, the examiner noted pain on 
motion, most likely due to exaggerated pain behavior.  The 
examiner also noted that the Veteran's large physique had a 
major impact in decreasing his range of motion.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine.   

Former Diagnostic Code 5285 is inapplicable because the 
Veteran has not had a vertebra fracture.  Former Diagnostic 
Codes 5286 and 5289 are inapplicable because the Veteran has 
not been diagnosed with ankylosis of the spine.  

Former Diagnostic Code 5292 addresses limitation of motion of 
the lumbar spine.  The May 2004 examination report showed 
slight limitation of motion.  The Veteran's flexion was 
limited to 70 degrees, extension was limited to 20 degrees, 
and bilateral flexion and rotation were limited to 20 
degrees.  The August 2007 examination report showed more 
significant impairment, with flexion limited to 40 degrees.  
Extension, bilateral flexion, and bilateral rotation remained 
the same at 20 degrees.  However, the Board finds the May 
2004 examination is more probative of the Veteran's range of 
motion because that examiner did not state that the results 
were impacted by other factors, such as the Veteran's 
physique and exaggerated pain response.  Therefore, range of 
motion findings from May 2004 are commensurate with a 10 
percent rating under Diagnostic Code 5292 for slight 
limitation of motion.  

The Veteran could be analogously evaluated under former 
Diagnostic Code 5293 for intervertebral disc syndrome, as he 
has been diagnosed with degenerative disc disease of the 
lumbosacral spine.  Under the version of Diagnostic Code 5293 
in effect prior to September 23, 2002, the Veteran could 
qualify for a 10 percent rating for mild intervertebral disc 
syndrome, and no more, because the evidence does not show 
recurrent attacks through objective evidence or competent and 
specific subjective evidence.  

The Veteran is not entitled to entitled to a compensable 
evaluation under former Diagnostic Code 5293, effective 
September 23, 2002 through September 25, 2003, because there 
is no evidence of incapacitating episodes with physician-
prescribed bed rest.  

Under former Diagnostic Code 5295, the Veteran could be 
evaluated for lumbosacral strain, as he complained of painful 
motion during both his May 2004 and August 2007 VA 
examinations, which warrants a 10 percent rating.  The August 
2007 VA examiner specifically noted there was no evidence of 
spasm, and there were no findings of unilateral loss of 
lateral spine motion in the standing position, so a 20 
percent rating is not warranted.  

Thus, under the old regulations, a single 10 percent 
evaluation is appropriate under Diagnostic Codes 5292, 5293 
(as it existed prior to September 23, 2002) and 5295.  See 
38 C.F.R. § 4.14.  

Under the current regulations, the Veteran is not eligible 
for an evaluation under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, because he 
has never been prescribed bed rest.

Under the General Formula, the Veteran is not entitled to 
more than a 10 percent evaluation, as forward flexion during 
the more probative May 2004 VA examination was 70 degrees.  
The evidence also supports a finding that the Veteran has 
degenerative arthritis for purposes of evaluation under 
Diagnostic Code 5003.  He has been diagnosed with 
degenerative disc disease of the lumbosacral spine.  Since in 
this case, degenerative arthritis is rated on the basis of 
limitation of motion, a rating under Diagnostic Code 5003 
also does not provide for higher than a 10 percent rating.     

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not shown that his service-
connected lumbosacral spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitate any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

Further, the Board finds that the currently assigned 10 
percent rating already contemplates any pain on limitation of 
motion and does not warrant an additional rating under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board finds the 10 percent rating to be appropriate for 
the entire appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected disability of the 
lumbosacral spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

IV.  New and Material Evidence 

Procedural History

A review of the record shows that the Veteran's initial claim 
for service connection for dizziness, hallucinations and 
flashbacks, bleeding gums, teeth and tongue pain, residuals 
of nerve gas and chemical smoke, stinging, burning and 
ringing in the ears, chest tightness, breathing difficulty 
and body shakes was denied in a March 2000 rating decision.  
The Veteran did not file a notice of disagreement, and that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  In a May 2000 
rating decision, the RO granted service connection for 
dizziness, so that is no longer a component of the claim.  
The Veteran filed another claim in August 2001.  In a 
February 2002 rating decision, the RO denied service 
connection for hallucinations, flashbacks, bleeding gums, 
teeth and tongue pain, residuals of nerve gas and chemical 
smoke, stinging, burning and ringing in the ears, chest 
tightness, breathing difficulty, body shakes and confusion 
(VCAA).  The Veteran perfected an appeal of this issue.  In 
May 2003, the Veteran withdrew all sub-components of the 
issue, except for stinging, burning and ringing in the ears.  

The RO has not considered this to be a new and material 
evidence case.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  

Legal Criteria

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must me considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Here, the Veteran's claim was received on 
August 14, 2001.  Thus, the claim was filed prior to the 
revision in the regulation.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

The evidence on record at the time of the March 2000 denial 
included service treatment records, VAMC records and 
statements by the Veteran.  The RO denied service connection 
because there was no evidence of in-service incurrence or 
aggravation of a disease or injury, and there was no medical 
evidence of a present chronic disability.  

Evidence submitted after the March 2000 denial includes 
reports of VA ear disease examinations conducted in March 
2000, May 2004 and June 2009, along with VAMC records showing 
at least one complaint of ear pain.  The Board finds the 
evidence obtained by VA after March 2000 to be both new and 
material.  38 C.F.R. § 3.156(a) (2001).  The VA examination 
reports bear directly and substantially upon the specific 
matter under consideration because they contain ear-related 
diagnoses.  Evidence of whether or not the Veteran has a 
current ear disability must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Accordingly, the Veteran's claim of entitlement to service 
connection for stinging, burning and ringing in the ears is 
reopened.  The Board finds a de novo review appropriate 
because the Veteran was sufficiently notified.  See Bernard 
v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to 
reopen, the Board must determine whether the Veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the Veteran is 
prejudiced thereby). 

V.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

The Veteran claims that he has stinging, burning, and ringing 
of the ears, to include as due to undiagnosed illness.  

VA shall pay compensation to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317.    

After careful review of the evidence of record, the Board 
finds that service connected is not warranted for stinging, 
burning and ringing in the ears on either a direct or 
presumptive basis.  The record does not contain a diagnosis 
of an ear-related disability that is attributable to service 
or to an undiagnosed illness.   

Although the Veteran complained of stinging and ringing in 
his ears, the March 2000 VA examination revealed that his 
ears were normal.  The May 2004 VA examination report 
contained a diagnosis of mild external otitis bilaterally and 
constant tinnitus in the left ear with intermittent tinnitus 
in the right ear.  The Board notes that the Veteran's 
tinnitus is service-connected.  

During the VA examination in June 2009, the Veteran 
complained that his ears sting and burn since he served in 
the Gulf War.  The Veteran believes this is due to chemical 
exposure while serving in Iraq.  The VA examiner diagnosed 
the Veteran with labyrinthitis, for which the Veteran is 
already service-connected under the symptom "dizziness."  
The VA examiner also stated that the Veteran has bilateral 
otalgia, or ear pain, based on subjective complaints.  The VA 
examiner stated that he found no explanation for the stinging 
and burning the Veteran reports in his ears.  The skin in and 
around the ear canal was normal.  Notably, the examiner 
stated that he does not know of any ear disease which would 
produce bilateral stinging and burning.  

The Board affords the June 2009 VA examiner's opinion great 
probative weight, as he is an otolaryngologist and has 
expertise in the area of ear-related disorders.  He based his 
opinion on an examination of the Veteran, and although he did 
not explicitly state as such, his report indicates that he 
reviewed pertinent medical evidence contained in the claims 
folder.  

The Board notes that the Veteran asserted that he has 
stinging and burning in his ears which are related to his 
service in the Persian Gulf War.  The Veteran is competent to 
describe his symptoms.  However, he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding the cause of his 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Thus, as the most probative medical evidence does not show a 
diagnosis related to the Veteran's subjective complaints of 
stinging and burning in the ears, the Board finds that 
service connection is not warranted.  The preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

VI.  TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The Veteran contends that his service-connected disabilities 
render him unemployable. The record shows that the Veteran 
has not worked since 1994, when he suffered a fall while 
working on a construction site.  The Veteran is service-
connected for the following disabilities: dizziness and 
fainting due to an undiagnosed illness, evaluated as 30 
percent disabling; fibromyalgia, formerly diagnosed as 
generalized body aches due to an undiagnosed illness, 
evaluated as 20 percent disabling; degenerative disc disease 
of the cervical spine, evaluated as 20 percent disabling; 
degenerative disc disease of the lumbosacral spine, evaluated 
as 10 percent disabling; and tinnitus, evaluated as 10 
percent disabling.  The Veteran's overall combined disability 
rating is 60 percent.  38 C.F.R. § 4.25.  Thus, the Veteran 
is not entitled to a TDIU on a schedular basis.  No single 
disability is ratable at 40 percent or more, and the combined 
rating is less than 70 percent.  

However, even though the Veteran does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), VA may rate a Veteran as totally disabled on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b). 
 
For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

To determine whether TDIU is warranted on an extraschedular 
basis, the Board will consider the present severity of each 
service-connected disability.  In regard to service-connected 
dizziness and fainting, during the June 2009 VA ear 
examination, the Veteran stated that he becomes dizzy and 
loses equilibrium after he has walked for some distance.  
However, the Veteran stated that he was able to drive.  He 
also stated that he gets dizzy when he lays down; this abates 
after he has been supine for a period of time.  As to the 
Veteran's subjective complaints of dizziness, the VA examiner 
noted that he believed the Veteran's mental state prevented 
him from giving an accurate clinical history.  The examiner 
did not believe this was due to malingering.  

During an August 2007 VA spine examination, the Veteran 
reported that his back disabilities do not cause any problems 
with activities of daily living, such as eating, grooming, 
bathing, toileting and dressing.  The Veteran stated that he 
was able to lift 40 pounds and mow the lawn with a riding 
lawnmower.  While the Veteran complained of pain during range 
of motion testing, the VA examiner suggested that this might 
have been due to an exaggerated pain response.  The examiner 
observed that the Veteran sat on a chair for 30 to 45 minutes 
in the office without any pain or grimacing.  The Veteran was 
able to undress himself, including removing shoes with laces.  
Testing revealed mild range of motion impairment in the 
cervical spine and a greater range of motion impairment in 
the lumbosacral spine, which the VA examiner stated was due 
to the Veteran's physique. 

A July 2008 fibromyalgia examination report showed subjective 
complaints of pain over the entire body.  However, the record 
does not show that the Veteran seeks treatment for his 
fibromyalgia.  During a May 2004 VA ear disease examination, 
the Veteran complained of ringing in his ears, predominantly 
the left ear, that is not continuous.  The VA examiner 
diagnosed constant tinnitus in the left ear with intermittent 
tinnitus in the right ear.  An audiogram performed in June 
2009 revealed excellent hearing bilaterally.  

Based on the evidence of record, the Veteran's service-
connected disabilities seem to be adequately compensated by 
the current disability evaluations.  The Veteran's highest 
disability rating is a 30 percent rating for dizziness and 
fainting, the described symptoms of which would not prevent 
the Veteran from performing sedentary work or work that does 
not require walking long distances.  The Veteran's service-
connected back disabilities do not prevent him from 
performing activities of daily living, including dressing 
himself, lifting 40 pounds and mowing the lawn.  While the 
Veteran has service-connected tinnitus, his hearing is not 
affected by the condition.  There is no competent medical 
evidence of record which indicates that the Veteran is unable 
to maintain gainful employment due solely to his service-
connected dizziness/fainting, fibromyalgia, cervical and 
lumbosacral spine disabilities, and tinnitus.  

The Board observes that the medical and other evidence of 
record indicates the Veteran experiences significant 
impairment due to multiple nonservice-connected disabilities, 
to include posttraumatic stress disorder, encephomalacia, and 
a personality disorder.  

The Board concludes that TDIU on an extra-schedular basis is 
not warranted.  To the extent that the Veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extra-schedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

	(CONTINUED ON NEXT PAGE)



















ORDER

Entitlement to a rating in excess of 10 percent for a 
service-connected disability of the cervical spine for the 
portion of the appeal prior to August 16, 2007 is denied.  

Entitlement to a rating in excess of 20 percent for a 
service-connected disability of the cervical spine for the 
portion of the appeal beginning August 16, 2007 is denied.  

Entitlement to a rating in excess of 10 percent for a 
service-connected disability of the lumbosacral spine is 
denied.  

New and material evidence having been submitted, the issue of 
entitlement to service connection for a disability of the 
ears, to include as due to an undiagnosed illness, is 
reopened, and service connection is denied.  

Entitlement to a TDIU is denied.  





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


